DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 11-18 are objected to because of the following informalities:  the semicolons recited in the claim features “an output device at which the separated first and second signals are separately tappable for computing an adjustment; tapping the first signals; tapping the second signals; and computing the adjustment on the basis of the tapped first signals and the tapped second signals” in claim 11 are assumed to be commas. The comma indicated that the output device is the device that performs the steps of tapping the firs signal, tapping the second signals, and computing the adjustment.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grebennikov et al (US 20120229330). Grebennikov teaches (claim 18) a method for ascertaining an adjustment of a device for processing or generating a signal, (abs, “The control unit is configured to optimize an impedance match between the RF interface port and the output of the tunable matching network “) comprising: generating one of a transmission signal or a test signal, with the aid of a signal device of a device (para 21, “Integrated radar system 2 includes oscillator 22 for generating signal OSC to be transmitted and signal LO for mixer”), separating first signals, which come to the signal device from an interface device of the device, from second signals which come to the interface device from the signal device, the interface device being coupled to at least one of a transmitting and receiving antenna (para 33, “the reactance correction control unit 112 inputs measures of the incident power from detector 106 and the reflected power from detector 108 and determines a figure of merit for the amount of power reflected by antenna”); outputting the first signals and the second signals separately from one another such that the first signals and the second signals are separately tapped (para 33, “the reactance correction control unit 112 inputs measures of the incident power from detector 106 and the reflected power from detector 108 and determines a figure of merit for the amount of power reflected by antenna”); and computing the adjustment on the basis of the tapped first signals and the tapped second signals (para 33, “the present invention, reactance correction control unit 112 derives a figure of merit related to the reflection coefficient”), wherein the adjustment represents a quotient of a reflected power output and the present invention, reactance correction control unit 112 derives a figure of merit related to the reflection coefficient” the reflection coefficient gamma is well known to determine a quotient reflected power and output power), wherein the adjustment indicates a reduction in a transmission power output of the transmission signal, wherein the reduction is by a reflected that results from the transmission signal being one of partially and completely reflected at least one of on the interface device and on a junction point between the interface and the antenna (para 25, “It can be seen that even if directional coupler 18 is an ideal coupler, (i.e., there is no coupling from port A to port C) DC offset at the output of mixer 24 is possible if the reflection coefficient .GAMMA. Sub.r at the antenna interface (bondpad 16) is non-zero”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebennikov et al (US 20120229330) as applied to claim 18 above, and further in view of Hancock (US 20100168730). Hancock teaches (claim 19) the method is carried out continuously during a transmission operation of the device (para 4,15,18, 29, and 47, “It is also worthwhile noting that previously it may have been desirable to repeat calibration several times over a period of a few hours when making sensitive measurements using laboratory test and measurement equipment”), (claim 20) the method is carried out in a test mode of the device it is also worthwhile noting that previously it may have been desirable to repeat calibration several times over a period of a few hours when making sensitive measurements using laboratory test and measurement equipment"). It would have been obvious to modify Grebennikov to include the method is carried out continuously during a transmission operation of the device and the method is carried out in a test mode of the device because is calibrate the device so as to maximize the output.
Allowable Subject Matter
In light of the claims being interpreted with respect to 112f such that claim 11 requires the structure of output device, Claims 11-18 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  an output device at which the separated first and second signals are separately tappable for computing an adjustment, tapping the first signals, tapping the second signals; and computing the adjustment on the basis of the tapped first signals and the tapped second signals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648